Title: Proclamation Extending Building Regulations in the City of Washington, 1 January 1808
From: Jefferson, Thomas
To: 


                  
                     
                  
                  By the President of the United States
                  
                  Whereas by the first article of the terms and conditions declared by the President of the United States on the 17th. day of October 1791 for regulating the materials and manner of buildings and improvements on the lots in the City of Washington it is provided “that the outer and party walls of all houses in the said City shall be built of brick or stone” and by the third article of the same terms and conditions it is declared that “the wall of no house shall be higher than forty feet to the roof in any part of the City, nor shall any be lower than thirty five feet on any of the avenues” and whereas the above recited articles were found to impede the settlement in the City of mechanics and others whose circumstances did not admit of erecting houses authorised by the said regulations for which cause the operation of the said article has been suspended by several acts of the President of the United States from the fifth day of June 1796 to this day, and beneficial effects arising from such suspensions having been experienced it is deemed proper to revive and continue the same with the exception hereafter mentioned—Wherefore I Thomas Jefferson President of the United States Do Declare, that the first and third articles above recited shall be and the same hereby are suspended until the first day of January in the year one thousand eight hundred and nine, and that all houses which shall be erected in the said City of Washington previous to the said first day of January in the year one thousand eight hundred and nine conformable in other respects to the regulations aforesaid shall be considered as lawfully erected except that no wooden house covering more than three hundred and twenty square feet, or higher than twelve feet from the sill to the eve shall be erected nor shall any such house be placed within twenty four feet of a brick or stone house.
                  Given under my hand the first day of January in the year one thousand eight hundred and eight.
                  
                     Th: Jefferson 
                     
                  
                  
                  
               